Idehen v Teachers Coll. Columbia Univ. (2016 NY Slip Op 04298)





Idehen v Teachers Coll. Columbia Univ.


2016 NY Slip Op 04298


Decided on June 2, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 2, 2016

Tom, J.P., Saxe, Richter, Gische, Webber, JJ.


1211 652469/13

[*1]Violet Idehen, Plaintiff-Appellant,
vTeachers College Columbia University, et al., Defendants-Respondents.


Law Offices of K.C. Okoli, P.C., New York (Kenechukwu C. Okoli of counsel), for appellant.
Nixon Peabody LLP, Jericho (Tara E. Daub of counsel), for respondents.

Order, Supreme Court, New York County, (Joan A. Madden, J.), entered November 8, 2014, which granted defendants' motion to dismiss the complaint, and denied plaintiff's cross motion to amend the complaint, unanimously affirmed, without costs, for the reasons stated by Madden, J.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 2, 2016
CLERK